NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 KEVIN JAMES TEEMAN; ANDREA JOY                  No. 16-35634
 LYONS,
                                                 D.C. No. 1:15-cv-03139-TOR
                  Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 YAKIMA COUNTY SHERIFF’S OFFICE;
 et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Kevin James Teeman and Andrea Joy Lyons appeal pro se from the district

court’s summary judgment in their 42 U.S.C. § 1983 action alleging constitutional

violations arising from the temporary, warrantless removal of their children. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Burke v. County of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Alameda, 586 F.3d 725, 730 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment because Teeman and

Joy failed to raise a genuine dispute of material fact as to whether the warrantless

removal was impermissible. See Jones v. County of Los Angeles, 802 F.3d 990,

1000 (9th Cir. 2015) (warrantless removal of a child is permissible if there is

“reasonable cause to believe that the child is likely to experience serious bodily

harm in the time that would be required to obtain a warrant”); see also Mabe v. San

Bernadino County, 237 F.3d 1101, 1109-11 (9th Cir. 2001) (setting forth

requirements for supervisory and municipal liability under § 1983).

      We reject as without merit Teeman and Lyons’s contentions regarding the

Freedom of Information Act.

      We do not consider issues raised by Teeman and Lyons in their brief that are

not supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992).

      AFFIRMED.




                                          2                                    16-35634